          Case 2:21-mc-00147-SWS Document 13 Filed 08/17/21 Page 1 of 2




Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)
HOLLAND & HART LLP
2515 Warren Avenue, Suite 450
P.O. Box 1347
Cheyenne, WY 82001
Telephone: 307.778.4200
bcave@hollandhart.com

Yan Ge (admitted pro hac vice)
Michael Amberg (admitted pro hac vice)
Wenfeng Su (admitted pro hac vice)
KING & WOOD MALLESONS LLP
535 Middlefield Road, Suite 245
Menlo Park, CA 94025
Telephone: (650) 858-1285
geyan@us.kwm.com
michael.amberg@us.kwm.com
wenfeng.su@us.kwm.com

Bing Cheng (admitted pro hac vice)
KING & WOOD MALLESONS LLP
500 5th Ave #50
New York, NY 10036
Telephone: +86 (10) 5878-5187
chengbing@cn.kwm.com

COUNSEL FOR PETITIONER
WEIHAI TEXTILE GROUP IMPORT & EXPORT CO. LTD.

                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING

WEIHAI TEXTILE GROUP IMPORT & EXPORT                )
CO., LTD.,                                          )
                                                    )
                 Petitioner,                        )
                                                    )
        v.                                                  Case No. 2:21-mc-00147-SWS
                                                    )
                                                    )
ERUPTION HOLDINGS INC.,
                                                    )
                 Respondent.                        )

                     NOTICE OF APPEARANCE OF MICHAEL AMBERG
        Michael Amberg, with the law firm King & Wood Mallesons LLP, hereby enters his

appearance as additional counsel on behalf of Petitioner Weihai Textile Group Import & Export

Co., Ltd. for all purposes.
 Case 2:21-mc-00147-SWS Document 13 Filed 08/17/21 Page 2 of 2




Dated: August 17, 2021.




                            __________________________________________
                            Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)
                            HOLLAND & HART LLP
                            2515 Warren Avenue, Suite 450
                            P.O. Box 1347
                            Cheyenne, WY 82001
                            Telephone: 307.778.4200
                            bcave@hollandhart.com

                            Yan Ge (admitted pro hac vice)
                            Michael Amberg (admitted pro hac vice)
                            Wenfeng Su (admitted pro hac vice)
                            KING & WOOD MALLESONS LLP
                            535 Middlefield Road, Suite 245
                            Menlo Park, CA 94025
                            Telephone: (650) 858-1285
                            geyan@us.kwm.com
                            michael.amberg@us.kwm.com
                            wenfeng.su@us.kwm.com

                            Bing Cheng (admitted pro hac vice)
                            KING & WOOD MALLESONS LLP
                            500 5th Ave #50
                            New York, NY 10036
                            Telephone: +86 (10) 5878-5187
                            chengbing@cn.kwm.com

                            COUNSEL FOR PETITIONER
                            WEIHAI TEXTILE GROUP
                            IMPORT & EXPORT CO. LTD.




                               2
